Title: To Thomas Jefferson from William Brown, 22 January 1808
From: Brown, William
To: Jefferson, Thomas


                  
                     Sir
                     
                     Neworleans 22 January 1808
                  
                  I received the day before yesterday 3 boxes that were sent to me by General Clark with directions to forward them to you by the first oppartunity I have shipped them on board the Brig Adherbal Captain McNeal for Baltimore and have addressed them to the care of the Collector of that Port with a request that he would send them to you as soon as possible—
                  Your answer to the legislature of Maryland has just reached this place—you will I hope excuse me for availing myself of this occasion to assure you that it is my most earnest wish that you may long live in your retirement to see the benefical effects of an administration that has been truly republican
                  With sentiments of the highest respect & esteem I remain yr oeidt. & Hble Servt
                  
                     
                        wm  
                        brown
                     
                  
               